DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 
Response to Amendment
The amendment filed on 7/19/2022 has been entered. Claims 1-5, 8 and 10-21 are currently amended.  Claims 6-7 and 9 have been cancelled.  Claims 1-5, 8 and 10-21 are pending with claims 11-12 withdrawn from consideration.  Claims 1-5, 8, 10, and 13-21 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 7/19/2022, with respect to 103 rejection about the limitation of polyisocyanate has been fully considered and is persuasive.  Specifically, the prior art does not teach the recited polyisocyanate compound or blocked polyisocyanate compound in the amended claim 1.  However, the amendment necessitates new ground of rejection set forth in this office action.
Applicant's argument, filed on 7/19/2022, with respect to 103 rejection about the limitation of 30% to 60% by mass of macromonomer units has been fully considered but is not persuasive.
Applicant made argument that the examiner’s assessment of a higher than 30% of macromonomer forming Nakada’s copolymer has significant problems, because the addition of greater than 25 mass% of the macromer to the monomer mixture would be expected to detrimentally affect the desired clarity, temperature resistance, and adhesion of Nakada's copolymer compositions. Accordingly, Nakada teaches away from higher mass percentages of a macromer than Nakada's disclosed upper limit of 25 mass%.
However, the examiner does not find such teaching in Nakada’s disclosure.  Nakada does not teach any detrimental effect on clarity, temperature resistance, and/or adhesive characteristics due to higher than 25 mass% of macromer.  Instead, Nakada teaches that the macromer has excellent compatibility with the acrylates [0023, 0027].  Nakada’s macromer is from around 3.7% (80 parts alkyl methacrylate, 50 parts hydroxyl monomer, 5 parts macromer) to around 38.5% (25 parts alkyl methacrylate, 15 parts hydroxyl monomer, 25 parts macromer), as stated in the 103 rejection, overlapping the claimed range of 30-60% of the constituent unit (a) derived from a macromonomer (A) in the (meth)acrylic copolymer.
Applicant made argument that in Nakada's Table 2, the mass% of monomer and macromer units in the reported monomer mixtures invariably is 100 mass%. The additional components are optional crosslinking and coupling agents, not the monomers comprising the (meth)acrylic copolymer, and the total amount of any additional agents added to Nakada's exemplified monomer mixtures is no more than 0.5 mass%, which added amounts do not suggest to persons having ordinary skill in the art that at least 5 mass% more macromer might or could be added to Nakada's monomer mixture without detrimentally affecting the desired clarity, temperature resistance, and/or adhesive characteristics of Nakada's composition.
However, Nakada’s Table 2 shows that the mass% of monomer and macromer units in the reported monomer mixtures do not add up to 100 parts. The total amounts of A and B exceed 100 parts for Examples 1-3, and is less than 100 parts in Example 4.  Thus, Nakada’s parts in [0008] is not in percentage.  The examiner maintains the assessment of Nakada’s macromer being from around 3.7% (80 parts alkyl methacrylate, 50 parts hydroxyl monomer, 5 parts macromer) to around 38.5% (25 parts alkyl methacrylate, 15 parts hydroxyl monomer, 25 parts macromer), as stated in the 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al (WO2015084960), a US version US20170015877A1 is reference here, in view of Huybrechts et al (US 20070142507 A1).
Regarding claim 1, Nakada teaches “a copolymer of a monomer mixture containing approximately 25 to approximately 80 parts by mass of an alkyl (meth)acrylate, approximately 15 to approximately 50 parts by mass of a hydroxyl group-containing monomer, and approximately 5 to approximately 25 parts by mass of a macromer” [0008].
Thus, the macromer is from around 3.7% (80 parts alkyl methacrylate, 50 parts hydroxyl monomer, 5 parts macromer) to around 38.5% (25 parts alkyl methacrylate, 15 parts hydroxyl monomer, 25 parts macromer), as determined by the examiner, overlapping the claimed range of 30-60% of the constituent unit (a) derived from a macromonomer (A) in the (meth)acrylic copolymer.
The alkyl (meth)acrylate meets the claimed constituent unit (b) derived from a carboxyl group-comprising vinyl-based monomer (B) in the (meth)acrylic copolymer.
The approximately 15 to approximately 50 parts by mass of a hydroxyl group-containing monomer is equivalent to 12.5% to 62.5% of hydroxyl group-containing monomer, as determined by the examiner.  Nakada teaches the preferred hydroxyl group-containing monomer is 2-hydroxypropyl (meth)acrylate [0027], which has a secondary hydroxyl group. Thus, monomers containing a primary hydroxyl group is necessarily less than approximately 15 to approximately 50 parts, overlapping the claimed “no more than 30 parts by mass of a constituent unit having a primary hydroxyl group”.
Nakada teaches that monomers that constitute the main chain of the macromer include methacrylate monomers such as methyl methacrylate, ethyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, tert-butyl methacrylate and 2-ethylhexyl methacrylate, styrene-based monomers such as styrene and α-methylstyrene, and acrylonitrile [0031].  Thus, the macromer meets the claimed formula (1), with R=CH3, R1= CH3 and R2=COOCH3, Z=H, when methyl methacrylate is used.
Nakada is silent about the claimed hydroxyl value being 120-260 mgKOH/g.  However, since the Nakada teaches overlapping composition with the same amount of hydroxyl groups as stated above, the claimed hydroxyl value being 120-260 mgKOH/g is expected to be present (MPEP 2112).
Therefore, the claimed (meth)acrylic copolymer is obvious in Nakada’s teaching.
Nakada teaches that the copolymer can be used for coating [0042, 0044, 0077].  Nakada does not teach the claimed polyisocyanate compound or blocked polyisocyanate compound in the coating.
In the same field of endeavor, Huybrechts teaches a coating composition comprising a hydroxyl-functional (meth)acrylic copolymer and a polyisocyanate compound as crosslinking agent [0066-0068].  The polyisocyanate compound is capable of entering into a cross-linking reaction with the OH-groups of the hydroxyl-functional (meth)acrylic copolymer to give excellent scratch resistance, good hardness and good physical drying performance [0008, 0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nakada in view of Huybrechts to include a polyisocyanate compound for the benefit of excellent scratch resistance, good hardness and good physical drying performance.  Thus, the coating composition comprising a (meth)acrylic copolymer and a polyisocyanate compound is obvious over Nakada in view of Huybrechts.

Regarding claim 2, Nakada teaches approximately 15 to approximately 50 parts by mass of a hydroxyl group-containing monomer is equivalent to 12.5% to 62.5% of hydroxyl group-containing monomer, as determined by the examiner.  Nakada teaches the preferred hydroxyl group-containing monomer is 2-hydroxypropyl (meth)acrylate [0027], which has a secondary hydroxyl group. Thus, the approximately 15 to approximately 50 parts of secondary hydroxyl group overlaps the claimed 15-60 parts.

Regarding claim 3, the recited limitations are included in claim 1 except “a gel fraction of one day after coating is equal to or less than 70%, wherein a gel fraction of eight days after coating is equal to or greater than 80%”.
Nakada and Huybrechts are silent about gel fraction test.  However, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), MPEP 2112.01.  Since Nakada in view of Huybrechts teaches substantially identical product as stated above, the claimed gel fraction is expected to be present, absent concrete evidence to the contrary.

Regarding claim 4, the recited limitations are included in claim 1 except “a relationship between a gel fraction of one day after coating and a gel fraction of eight days after coating”.
Nakada and Huybrechts are silent about gel fraction test.  However, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), MPEP 2112.01.  Since Nakada in view of Huybrechts teaches substantially identical product as stated above, the claimed relationship between a gel fraction of one day after coating and a gel fraction of eight days after coating is expected to be present, absent concrete evidence to the contrary.

Regarding claim 5, Nakada teaches the number average molecular weight of the macromer is approximately 2,000 or higher and approximately 50,000 or lower [0032], falling within the claimed range of 500-100,000.

Regarding claim 8, Huybrechts teaches that the resin solids comprises 10-90% by weight of the hydroxyl-functional (meth)acrylic copolymer [0008], overlapping the claimed at least 30 parts with respect to a solid content.

Regarding claim 10, Nakada and Huybrechts are silent about the claimed Martens hardness.  However, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), MPEP 2112.01.  Since Nakada in view of Huybrechts teaches substantially identical product as stated above, the claimed Martens hardness is expected to be present, absent concrete evidence to the contrary.

Regarding claims 13-15, Nakada teaches alkyl (meth)acrylate as the claimed vinyl monomer (B) as stated in claim 1 rejection.  Nakada further teaches the alkyl (meth)acrylates include methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, isobutyl (meth)acrylate, pentyl (meth)acrylate, isoamyl (meth)acrylate, 2-methylbutyl (meth)acrylate, n-hexyl (meth)acrylate, n-octyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, isooctyl (meth)acrylate, n-nonyl (meth)acrylate, isononyl (meth)acrylate, n-decyl (meth)acrylate, isodecyl (meth)acrylate, dodecyl (meth)acrylate, cyclohexyl (meth)acrylate, isobornyl (meth)acrylate, and the like, and combinations thereof [0022].  These are not macromonomers.

Regarding claims 16-18, the monomers listed in claims 13-15 rejection do not contain hydroxyl group.

Regarding claims 19-21, the monomers listed in claims 13-15 rejection are not macromonomers and do not contain hydroxyl group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANGTIAN XU/Examiner, Art Unit 1762    
                                                                                                                                                                                                    
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762